In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 11‐8029, 12‐8030 
LARRY BUTLER, et al., individually and on behalf of all others 
 similarly situated, 
                           Plaintiffs‐Appellants, Cross‐Appellees, 

                                  v. 

SEARS, ROEBUCK AND CO., 
                              Defendant‐Appellee, Cross‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             Nos. 06 C 07023, 07 C 00412, 08 C 01832 —  
                  Sharon Johnson Coleman, Judge. 
                      ____________________ 

              On Remand from the Supreme Court of the 
                    United States, No. 12‐1067 
                  __________________________ 

     SUBMITTED JULY 8, 2013 — DECIDED AUGUST 22, 2013  
                  ____________________ 

   Before POSNER, RIPPLE, AND HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  Supreme  Court  has  vacated 
our  judgment  in  this  class  action  suit  (reported  at  702  F.3d 
2                                              Nos. 11‐8029, 12‐8030 


359  (7th  Cir.  2012))  and  remanded  the  case  to  us  for  recon‐
sideration in light of Comcast Corp. v. Behrend, 133 S. Ct. 1426 
(2013).  Sears,  Roebuck  &  Co.  v.  Butler,  133  S.  Ct.  2768  (2013) 
(mem.).  
    This  suit,  a  diversity  suit  based  on  the  breach‐of‐
warranty  laws  of  six  states,  is  really  two  class  actions  be‐
cause  the  classes  have  different  members  and  different 
claims,  though  both  arise  from  alleged  defects  in  Kenmore‐
brand  Sears  washing  machines  sold  in  overlapping  periods 
beginning in 2001 and 2004. One class action complains of a 
defect that causes mold (the “mold claim”), the other of a de‐
fect that stops the machine inopportunely (the “control‐unit 
claim”).  The  district  court  denied  certification  of  the  class 
complaining about the defect that causes mold and granted 
certification  of  the  class  complaining  about  the  defect  that 
causes  the  sudden  stoppage.  The  plaintiffs  asked  us  to  re‐
verse the denial, and we did so; Sears asked us to reverse the 
grant, and we refused. 
     Sears asks us to remand the case to the district court for a 
fresh  ruling  on  certification  in  light  of  Comcast,  or  alterna‐
tively  to  deny  certification  in  both  class  actions.  The  plain‐
tiffs  ask  us  to  reinstate  our  judgment,  granting  certification 
in both. 
    Sears’ request for a remand to the district court is based 
to  a  significant  degree  on  new  evidence  that  has  come  to 
light since the district court ruled on certification in Septem‐
ber 2011. But the case remains pending in the district court, 
and,  as  Sears  itself  emphasizes,  rulings  on  certification  in 
class  action  suits  are  tentative  and  can  be  revisited  by  the 
district court as changed circumstances require. Fed. R. Civ. 
P.  23(c)(1)(C);  Advisory  Committee  Notes  to  1966  Amend‐
Nos. 11‐8029, 12‐8030                                               3 


ment  of  Rule  23(c)(1);  Amgen  Inc.  v.  Connecticut  Retirement 
Plans & Trust Funds, 133 S. Ct. 1184, 1202 n. 9 (2013); Johnson 
v.  Meriter  Health  Services  Employee  Retirement  Plan,  702  F.3d 
364, 370 (7th Cir. 2012). What could it mean to remand a case 
to a court before which the case is pending? 
    The question presented by the Supreme  Court’s  remand 
is one of law—whether the Comcast decision cut the ground 
out from under our decision ordering that the two classes be 
certified.  There  is  no  point  in  delaying  our  decision  on  re‐
mand  to  await  consideration  by  the  district  court  of  factual 
issues that may be moot on the basis of the Comcast decision. 
    The  claim in  the  mold class  action is that  because of the 
low  volume  and  temperature  of  the  water  in  the  front‐
loading  machines  compared  to  its  volume  and  temperature 
in  the  traditional  top‐loading  machines,  they  don’t  clean 
themselves  adequately  and  as  a  result  mold  accumulates 
that emits bad odors. Traditional household cleaners do not 
eliminate  the  molds  or  the  odors.  Roughly  200,000  of  these 
Kenmore‐brand machines are sold each year and there have 
been many thousands of complaints of bad odors by the ma‐
chines’ owners. 
    Sears  contends  that  Whirlpool  (the  manufacturer  of  the 
washing machines) made a number of design modifications, 
and  as  a  result  different  models  are  differently  defective; 
Sears does not contend that any of the design changes elimi‐
nated  the  odor  problem,  only  that  they  diminished  it.  The 
basic  question  presented  by  the  mold  claim—are  the  ma‐
chines defective in permitting mold to accumulate and gen‐
erate  noxious  odors?—is  common  to  the  entire  mold  class, 
although  damages  are  likely  to  vary  across  class  members 
(the  owners  of  the  washing  machines).  A  class  action  is  the 
4                                            Nos. 11‐8029, 12‐8030 


efficient procedure for litigation of a case such as this, a case 
involving  a  defect  that  may  have  imposed  costs  on  tens  of 
thousands  of  consumers,  yet  not  a  cost  to  any  one  of  them 
large  enough  to  justify  the  expense  of  an  individual  suit.  A 
determination  of  liability  could  be  followed  by  individual 
hearings  to  determine  the  damages  sustained  by  each  class 
member. The parties probably would agree on a schedule of 
damages based on the cost of fixing or replacing class mem‐
bers’  mold‐contaminated  washing  machines.  In  that  event 
the hearings would be brief; indeed the case would probably 
be quickly settled. 
    We added that if it turned out as the litigation unfolded 
that there were large differences in the mold problem among 
the  differently  designed  washing  machines,  the  district 
judge might decide to create subclasses (and for the further 
reason  that  Sears’  liability  might  vary  across  the  states  em‐
braced  by  the  class  action  because  of  differences  among 
those states’ laws), but that this possibility was not an obsta‐
cle to certification of a single mold class at the outset. 
    Sears argued that most members of the plaintiff class had 
not  experienced  any  mold  problem.  But  if  so,  we  pointed 
out, that was an argument not for refusing to certify the class 
but for certifying it and then entering a judgment that would 
largely  exonerate  Sears—a  course  it  should  welcome,  as  all 
class members who did not opt out of the class action would 
be bound by the judgment. 
    The  second  class  action  involves  a  computer  device  that 
gives  instructions  to  a  washing  machine’s  various  moving 
parts. In 2004 the company that supplied these control units 
in  Kenmore  washing  machines  altered  its  manufacturing 
process in a way that caused some control units mistakenly 
Nos. 11‐8029, 12‐8030                                                 5 


to “believe” that a serious error had occurred and therefore 
to  order  the  machine  to  shut  down,  though  actually  there 
had  been  no  error.  The  plaintiffs  allege  that  Sears  knew 
about  the  problem  yet  charged  each  owner  of  a  defective 
machine  hundreds  of  dollars  to  repair  the  central  control 
unit,  and  that  after  the  defect  was  corrected  in  2005,  Sears 
continued  to  ship  machines  containing  the  earlier‐
manufactured, defective units. 
   The  principal  issue  in  the  control‐unit  class  action  is 
whether  the  control  unit  is  indeed  defective.  The  only  indi‐
vidual issues concern the amount of harm to particular class 
members, and we pointed out that it was  more efficient for 
the  principal  issue—common  to  all  class  members—to  be 
resolved in a single proceeding than for it to be litigated sep‐
arately in hundreds of different trials. But we added that, as 
with the mold class action, the district court would want to 
consider whether to create different subclasses of the control 
unit  class  for  the  different  states  because  of  different  state 
laws. 
   So how does the Supreme Court’s Comcast decision bear 
on the rulings, just summarized, in our first decision? 
     Comcast  holds  that  a  damages  suit  cannot  be  certified  to 
proceed as a class action unless the damages sought are the 
result  of  the  class‐wide  injury  that  the  suit  alleges.  Comcast 
was an antitrust  suit, and the Court said that “if [the plain‐
tiffs] prevail on their claims, they would be entitled only to 
damages  resulting  from  reduced  overbuilder  competition, 
since that is the only theory of antitrust impact accepted for 
class‐action treatment by the District Court. It follows that a 
model  purporting  to  serve  as  evidence  of  damages  in  this 
class  action  must  measure  only  those  damages  attributable 
6                                              Nos. 11‐8029, 12‐8030 


to that theory. If the model does not even attempt to do that, 
it  cannot  possibly  establish  that  damages  are  susceptible  of 
measurement  across  the  entire  class  for  purposes  of  Rule 
23(b)(3).” 133 S. Ct. at 1433. “[A] methodology that identifies 
damages that are not the result of the wrong” is an impermissi‐
ble basis for calculating class‐wide damages. Id. at 1434 (em‐
phasis  added).  “For  all  we  know,  cable  subscribers  in 
Gloucester  County  may  have  been  overcharged  because  of 
petitioners’  alleged  elimination  of  satellite  competition  (a 
theory of liability that is not capable of classwide proof).” Id. (em‐
phasis added). And on the next page of its opinion the Court 
quotes  approvingly  from  Federal  Judicial  Center,  Reference 
Manual on Scientific Evidence 432 (3d ed. 2011), that “the first 
step in a damages study is the translation of the legal theory of 
the  harmful  event  into  an  analysis  of  the  economic  impact  of 
that  event.”  (emphasis  the  Court’s).  None  of  the  parties  had 
even challenged the district court’s ruling that class certifica‐
tion  required  “that  the  damages  resulting  from…[the  anti‐
trust  violation]  were  measurable  ‘on  a  class‐wide  basis’ 
through use of a ‘common methodology.’” 133 S. Ct. at 1430. 
    Unlike the situation in Comcast, there is no possibility in 
this case that damages could be attributed to acts of the de‐
fendants  that  are  not  challenged  on  a  class‐wide  basis;  all 
members  of  the  mold  class  attribute  their  damages  to  mold 
and  all  members  of  the  control‐unit  class  to  a  defect  in  the 
control unit. 
     Sears argues that Comcast rejects the notion that efficiency 
is  a  proper  basis  for  class  certification,  and  thus  rejects  our 
statement that “predominance” of issues common to the en‐
tire  class,  a  requirement  of  a  damages  class  action  under 
Rule  23(b)(3),  “is  a  question  of  efficiency.”  702  F.3d  at  362. 
Nos. 11‐8029, 12‐8030                                                 7 


But in support of its argument Sears cites only the statement 
in the dissenting opinion in Comcast that “economies of time 
and  expense”  favor  class  certification,  133  S.  Ct.  at  1437—a 
statement  that  the  majority  opinion  does  not  contradict. 
Sears  is  wrong  to  think  that  anything  a  dissenting  opinion 
approves of the majority must disapprove of. 
    Sears compares the design changes that may have affect‐
ed the severity of the mold problem to the different antitrust 
liability  theories  in  Comcast.  But  it  was  not  the  existence  of 
multiple  theories  in  that  case  that  precluded  class  certifica‐
tion; it was the plaintiffs’ failure to base all the damages they 
sought  on  the  antitrust  impact—the  injury—of  which  the 
plaintiffs  were  complaining.  In  contrast,  any  buyer  of  a 
Kenmore  washing  machine  who  experienced  a  mold  prob‐
lem  was  harmed  by  a  breach  of  warranty  alleged  in  the 
complaint. 
    Furthermore and fundamentally, the district court in our 
case, unlike Comcast, neither was asked to decide nor did de‐
cide  whether  to  determine  damages  on  a  class‐wide  basis. 
As  we  explained  in  McReynolds  v.  Merrill  Lynch,  Pierce,  Fen‐
ner & Smith, Inc., 672 F.3d 482, 491–92 (7th Cir. 2012), distin‐
guishing Wal‐Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011), 
a class action limited to determining liability on a class‐wide 
basis, with separate hearings to determine—if liability is es‐
tablished—the  damages  of  individual  class  members,  or 
homogeneous groups of class members, is permitted by Rule 
23(c)(4)  and  will  often  be  the  sensible  way  to  proceed.  See 
Advisory  Committee  Notes  to  1966  Amendment  of  Rule 
23(b)(3); Pella Corp. v. Saltzman, 606 F.3d 391, 393–94 (7th Cir. 
2010) (per curiam). 
8                                             Nos. 11‐8029, 12‐8030 


    But if we are right that this is a very different case from 
Comcast, why did the Supreme Court remand the case to us 
for  reconsideration  in  light  of  that  decision?  The  answer 
must lie in the emphasis that the majority opinion places on 
the  requirement  of  predominance  and  on  its  having  to  be 
satisfied  by  proof  presented  at  the  class  certification  stage 
rather than deferred to later  stages in  the  litigation.  See  133 
S. Ct. at 1432–33. The Court doesn’t want a class action suit 
to  drag  on  for  years  with  the  parties  and  the  district  judge 
trying  to  figure  out  whether  it  should  have  been  certified. 
Because the class in Comcast was (in the view of the majority) 
seeking  damages  beyond  those  flowing  from  the  theory  of 
antitrust  injury  alleged  by  the  plaintiffs,  the  possibility 
loomed  that  “questions  affecting  only  individual  members” 
of the class would predominate over questions “common to 
class  members,”  rather  than,  as  Rule  23(b)(3)  requires,  the 
reverse. 
    Sears argued passionately in its petition for certiorari that 
we  had  failed  to  make  a  sufficiently  rigorous  inquiry  into 
predominance  in  allowing  the  two  classes  (the  mold  class 
and  the  control‐unit  class)  to  be  certified.  The  petition  was 
filed  before  the  Supreme  Court  issued  its  decision  in  Com‐
cast,  and  the  Court  may  have  felt  that  Sears  should  be  al‐
lowed to amend its submission in light of Comcast and sub‐
mit its amended argument to us in the first instance. 
    Sears thinks that predominance is determined simply by 
counting noses: that is, determining whether there are more 
common issues or more individual issues, regardless of rela‐
tive importance. That’s incorrect. An issue “central to the va‐
lidity of each one of the claims” in a class action, if it can be 
resolved  “in  one  stroke,”  can  justify  class  treatment.  Wal‐
Nos. 11‐8029, 12‐8030                                                 9 


Mart Stores, Inc. v. Dukes, supra, 131 S. Ct. at 2551. That was 
said  in  the  context  of  Rule  23(a)(2),  the  rule  that  provides 
that class actions are permissible only when there are issues 
common to the members of the class (as of course there are 
in  this  case).  But  predominance  requires  a  qualitative  as‐
sessment  too;  it  is  not  bean  counting.  In  Amgen  Inc.  v.  Con‐
necticut  Retirement  Plans  &  Trust  Funds,  supra,  133  S.  Ct.  at 
1196, the Court said that the requirement of predominance is 
not satisfied if “individual questions…overwhelm questions 
common to the class,” and in Amchem Products, Inc. v. Wind‐
sor,  521  U.S.  591,  623  (1997),  it  said  that  the  “predominance 
inquiry tests whether proposed classes are sufficiently cohe‐
sive to warrant adjudication by representation.” And in In re 
Inter‐Op Hip Prosthesis Liability Litigation, 204 F.R.D. 330, 345 
(N.D.  Ohio  2001),  we  read  that  “common  issues  need  only 
predominate,  not  outnumber  individual  issues.”  Or  as  we 
put  it  in  Messner  v.  Northshore  University  HealthSystem,  669 
F.3d  802,  819  (7th  Cir.  2012),  “Under  the  district  court’s  ap‐
proach  [which  our  decision  in  Messner  rejected],  Rule 
23(b)(3)  would  require  not  only  common  evidence  and 
methodology,  but  also  common  results  for  members  of  the 
class.  That  approach  would  come  very  close  to  requiring 
common  proof  of  damages  for  class  members,  which  is  not 
required. To put it another way, the district court asked not 
for  a  showing  of  common  questions,  but  for  a  showing  of 
common  answers  to  those  questions.  Rule  23(b)(3)  does  not 
impose such a heavy burden.” 
    It  would  drive  a  stake  through  the  heart  of  the  class  ac‐
tion  device,  in  cases  in  which  damages  were  sought  rather 
than an injunction or a declaratory judgment, to require that 
every member of the class have identical damages. If the is‐
sues of liability are genuinely common issues, and the dam‐
10                                              Nos. 11‐8029, 12‐8030 


ages of individual class members can be readily determined 
in individual hearings, in settlement negotiations, or by crea‐
tion  of  subclasses,  the  fact  that  damages  are  not  identical 
across all class members should not preclude class certifica‐
tion. Otherwise defendants would be able to escape liability 
for tortious harms of enormous aggregate magnitude but so 
widely  distributed  as  not  to  be  remediable  in  individual 
suits. As we noted in Carnegie v. Household Int’l, Inc., 376 F.3d 
656,  661  (7th  Cir.  2004),  “the  more  claimants  there  are,  the 
more likely a class action is to yield substantial economies in 
litigation. It would hardly be an improvement to have in lieu 
of this single class 17 million suits each seeking damages of 
$15  to  $30….  The  realistic  alternative  to  a  class  action  is  not 
17 million individual suits, but zero individual suits, as only 
a  lunatic  or  a  fanatic  sues  for  $30”  (emphasis  in  original). 
The  present  case  is  less  extreme:  tens  of  thousands  of  class 
members,  each  seeking  damages  of  a  few  hundred  dollars. 
But  few  members  of such a  class, considering the costs and 
distraction  of  litigation,  would  think  so  meager  a  prospect 
made suing worthwhile. 
    There  is  a  single,  central,  common  issue  of  liability: 
whether the Sears washing machine was defective. Two sep‐
arate defects are alleged, but remember that this class action 
is really two class actions. In one the defect alleged involves 
mold, in  the other the control unit. Each defect is central to 
liability.  Complications  arise  from  the  design  changes  and 
from separate state warranty laws, but can be handled by the 
creation of subclasses. See, e.g., Johnson v. Meriter Health Ser‐
vices Employee Retirement Plan, supra, 702 F.3d at 365 (10 sub‐
classes).  These  are  matters  for  the  district  judge  to  consider 
in the first instance, and Sears will be able to present to her 
Nos. 11‐8029, 12‐8030                                               11 


the  evidence  it’s  obtained  since  the  district  judge  ruled  on 
certification almost two years ago. 
    One  last  point.  Shortly  before  our  original  decision,  the 
Sixth  Circuit  had  upheld  the  certification  of  a  single  mold 
class in a case identical to this one (the defendant, Whirlpool, 
was the manufacturer of the defective Kenmore‐brand wash‐
ing machines), except that it did not involve the other claim 
in our case, the control unit claim. In re Whirlpool Corp. Front‐
Loading Washer Products Liability Litigation, 678 F.3d 409 (6th 
Cir.  2012).  Whirlpool  sought  certiorari,  and  the  Supreme 
Court  granted  it,  vacated  the  court  of  appeals’  judgment, 
and  remanded  the  case,  just  as  in  our  case.  133  S.  Ct.  1722 
(2013)  (mem.).  On  remand  the  Sixth  Circuit,  denying  as  we 
have  done  the  defendant’s  motion  to  remand  to  the  district 
court, and interpreting Comcast as we do, concluded that the 
requirement  of  predominance  had  been  satisfied.  In  re 
Whirlpool Corp. Front‐Loading Washer Products Liability Litiga‐
tion, No. 10‐4188, 2013 WL 3746205, at *2, *16–19 (6th Cir. Ju‐
ly 18, 2013). The concordance in reasoning and result of our 
decision  and  the  Sixth  Circuit’s  decision  averts  an  intercir‐
cuit conflict. 
    Our  judgment  of  November  13,  2012,  is  hereby  reinstat‐
ed.